COURT OF APPEALS OF VIRGINIA


Present: Chief Judge Felton, Judge Petty and Senior Judge Coleman
Argued at Salem, Virginia


HOME IMPROVEMENT SPECIALIST AND
 WCAMC CONTRACTOR’S GROUP
 SELF-INSURANCE ASSOCIATION
                                                              MEMORANDUM OPINION* BY
v.     Record No. 0124-06-3                                    JUDGE WILLIAM G. PETTY
                                                                  OCTOBER 17, 2006
DANIEL LEE BROWN


              FROM THE VIRGINIA WORKERS’ COMPENSATION COMMISSION

                 Richard A. Hobson for appellants.

                 (A. Thomas Lane, Jr., on brief), for appellee. Appellee submitting
                 on brief.


       The Court of Appeals has appellate jurisdiction over final decisions of the Virginia

Workers’ Compensation Commission and interlocutory orders involving injunctions or

“adjudicating the principles of a cause.” Code § 17.1-405. Appellants challenge a discovery

order issued by the commission. For the reasons stated in Jewell Ridge Coal Corp. v.

Henderson, 229 Va. 266, 329 S.E.2d 48 (1985), and Green v. Keil Plumbing & Heating, Inc., 42
Va. App. 539, 593 S.E.2d 525 (2004), we hold the discovery order is not a final order from

which an appeal may be taken. Furthermore, the order does not adjudicate the principles of a

cause. The order is interlocutory, is not determinative of the controversy, and does not address

the merits of the case. See, e.g., Polumbo v. Polumbo, 13 Va. App. 306, 411 S.E.2d 229 (1991).

       Accordingly, we dismiss the appeal without prejudice.

                                                                                      Dismissed.

       *
           Pursuant to Code § 17.1-413, this opinion is not designated for publication.